Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of January 27, 2010, by and between Chesapeake Lodging Trust, a Maryland real
estate investment trust (the “Trust”), and BAMCO, Inc., on behalf of its
investment advisory clients, the Baron Small Cap Fund and the Baron Real Estate
Fund (each, a “Holder” and collectively, the “Holders”).

RECITALS

WHEREAS, the Holders have agreed to purchase directly from the Trust in a
transaction exempt from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”), common shares of beneficial interest,
par value $.01 per share, of the Trust (“Common Shares”); and

WHEREAS, the Trust has agreed to register for resale by the Holders such Common
Shares on the terms set forth herein;

NOW THEREFORE, the parties hereby agree as follows:

1. Definitions.

As used in this Agreement, the following terms not otherwise defined herein
shall have the following meanings:

Commission: The United States Securities and Exchange Commission.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission pursuant thereto.

FINRA: Financial Industry Regulatory Authority.

IPO: The underwritten initial public offering of the Trust’s Common Shares.

Proceeding: An action, claim, suit or proceeding (including, without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or, to the knowledge of the person subject thereto, threatened.

Prospectus: The prospectus included in any Registration Statement, and all other
amendments and supplements to any such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such prospectus.

Register, Registered, Registration: Such terms shall refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of the effectiveness of such Registration Statement.

 

1



--------------------------------------------------------------------------------

Registrable Shares: Each of the Common Shares to be acquired by the Holder
directly from the Trust in a transaction exempt from the registration
requirements of the Securities Act, until (i) the date on which it has been
registered effectively pursuant to the Securities Act and disposed of in
accordance with any Registration Statement relating to it, (ii) the date on
which either it is distributed to the public pursuant to Rule 144 (or any
similar provisions then in effect) or is saleable pursuant to Rule 144
promulgated by the Commission pursuant to the Securities Act without limitation
as to volume or manner of sale, or (iii) the date on which it is saleable,
without restriction, pursuant to an available exemption from registration under
the Securities Act, or (iv) the date on which it is sold to the Trust.

Registration Expenses: Any and all expenses incident to performance of or
compliance with this Agreement, including without limitation: (i) all
Commission, stock exchange, FINRA registration, listing and filing fees,
(ii) all fees and expenses incurred in connection with compliance with federal
or state securities or blue sky laws (including any registration, listing and
filing fees and reasonable fees and disbursements of counsel in connection with
blue sky qualification of any of the Registrable Shares and the preparation of a
Blue Sky Memorandum and compliance with the rules of FINRA), (iii) all expenses
of printing, delivering and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, any certificates and other
documents relating to the performance of and compliance with this Agreement,
(iv) all fees and expenses incurred in connection with the listing of any of the
Registrable Shares on any securities exchange or The Nasdaq Stock Market,
(v) the fees and disbursements of counsel for the Trust and of the independent
public accountants (including, without limitation, the expenses of any special
audit and “cold comfort” letters required by or incident to such performance) of
the Trust and (vi) any fees and disbursements customarily paid by issuers or
sellers of securities (including the fees and expenses of any experts retained
by the Trust in connection with any Registration Statement), provided, however,
that Registration Expenses shall exclude brokers’ commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Shares by a
Holder and the fees and expenses of any counsel to any Holder.

Rule 144: Rule 144 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

2



--------------------------------------------------------------------------------

2. Registration Rights.

2.1 Long-Form Registration.

2.1.1 Subject to the terms of this Agreement, at any time at least one hundred
eighty (180) days following the closing of the IPO, the Holder may request
registration under the Securities Act on Form S-11 or any similar long-form
Registration Statement for the offering of all or part of its Registrable
Shares; provided, that with respect to any requests under this Section 2.1.1,
the anticipated aggregate offering amount of the Registrable Shares covered by
such Registration Statement shall exceed $15,000,000 (net of underwriting
discounts and commissions).

2.1.2 Within ten (10) days after receipt of any written request pursuant to
Section 2.1.1, the Trust will give written notice of such request to all other
holders of Registrable Shares and will use reasonable best efforts to include in
such registration all Registrable Shares with respect to which the Trust has
received written requests for inclusion within thirty (30) days after delivery
of the Trust’s notice, and, thereupon the Trust will use its reasonable best
efforts to effect, at the earliest possible date, the registration under the
Securities Act. All registrations requested pursuant to Section 2.1.1 are
referred to herein as “Long-Form Demand Registrations.”

2.1.3 Notwithstanding the foregoing provisions of this Section 2.1, (a) the
Trust shall not be obligated to effect a Long-Form Demand Registration at any
time when the Trust is eligible at the time of the request to file a
Registration Statement on an appropriate form for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act or any
successor thereof, (b) the Trust shall not be obligated to effect more than one
(1) Long-Form Demand Registration for all Holders in the aggregate, and (c) no
Holder may make a Long-Form Demand Registration if such Holder has been offered
the opportunity (whether or not accepted) to exercise Piggy-back Registration
Rights pursuant to Section 2.6 hereof within the six months prior to the
purported date of the making of such a request for a Long-Form Demand
Registration.

2.2 Short-Form Registration.

2.2.1 In addition to the Long-Form Demand Registration provided pursuant to
Section 2.1 above, commencing on the date on which the Trust becomes eligible to
register securities issued by it on Form S-3 or another appropriate form for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act or any successor thereof (“Short-Form Demand Registration”
and, together with the Long-Form Demand Registration, “Demand Registrations”),
the Holder will be entitled to request registration under the Securities Act of
all or part of its Registrable Shares; provided, that with respect to any
requests under this Section 2.2.1, the anticipated aggregate offering amount of
the Registrable Shares covered by such Short-Form Demand Registration shall
exceed $10,000,000 (net of underwriting discounts and commissions).

2.2.2 Within ten (10) days after receipt of any request pursuant to
Section 2.2.1, the Trust will give written notice of such request to all other
holders of Registrable Shares and will use reasonable best efforts to include in
such registration all Registrable Shares with respect to which the Trust has
received written requests for inclusion within ten (10) days after delivery of
the Trust’s notice. Demand Registrations will be Short-Form Demand Registrations
whenever the Trust is permitted to use any applicable short form. If for
marketing or other reasons, any

 

3



--------------------------------------------------------------------------------

underwriters with respect to any Short-Form Demand Registration request the
inclusion in the Registration Statement of information that is not required
under the Securities Act to be included in a Registration Statement on the
applicable form for the Short-Form Demand Registration, the Trust will provide
such information as may be reasonably requested for inclusion by such
underwriters in the applicable Registration Statement. The Trust shall not be
obligated to effect more than one Short-Form Demand Registration for all Holders
in the aggregate.

2.3 Additional Securities. The Trust may include in the Registration Statement
relating to any such Demand Registrations (the “Resale Registration Statement”)
additional securities of the class of Registrable Shares to be registered
thereunder, including securities to be sold for the Trust’s own account or the
account of Persons who are not Holders of Registrable Shares under this
Agreement.

2.4 Underwritten Offering; Reduction of Offering. Holders of Registrable Shares
shall have the right to request that a Demand Registration be effected as an
underwritten offering at any time, subject to this Section 2.4. All Holders
proposing to participate in such underwriting shall (a) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting by holders of a majority-in-interest of the Registrable Shares
included in such offering, which underwriter(s) shall be reasonably acceptable
to the Trust; provided that with respect to such underwriting agreement or any
other documents reasonably required under such agreement, (i) no Holder shall be
required to make any representation or warranty with respect to or on behalf of
the Trust or any other shareholder and (ii) the liability of any Holder shall be
limited as provided herein, and (b) complete and execute all questionnaires,
powers-of-attorney, indemnities, opinions and other documents required under the
terms of such underwriting agreement. Notwithstanding the foregoing, in no event
shall the Trust be obligated to effect more than one underwritten offering
hereunder in any single six-month period. If the managing underwriter(s) for an
underwritten offering advise(s) the Trust and the Holders in writing that the
dollar amount or number of Registrable Shares which the Holders desire to sell,
taken together with all other Common Shares or other securities which the Trust
desires to sell and the Common Shares or other securities, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other shareholders of the Trust who desire to sell
or otherwise, exceeds the maximum dollar amount or maximum number of securities
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Trust shall
include in such registration: (w) first, the Registrable Shares (pro rata in
accordance with the number of Registrable Shares which such Holders have
requested be included in such underwritten offering, regardless of the number of
Registrable Shares or other securities held by each such Person (such proportion
is referred to herein as “Pro Rata Adjusted”)) that can be sold without
exceeding the Maximum Threshold; (x) second, to the extent that the Maximum
Threshold has not been reached under the foregoing clause (w), the Common Shares
or other securities that the Trust desires to sell that can be sold without
exceeding the Maximum Threshold; (y) third, to the extent that the Maximum
Threshold has not been reached under the foregoing clauses (w) and (x), the
Common Shares or other securities for the account of other Persons that the
Trust is obligated to register pursuant to written contractual arrangements with
such Persons and that can be sold without exceeding the Maximum Threshold;

 

4



--------------------------------------------------------------------------------

and (z) fourth, to the extent that the Maximum Threshold has not been reached
under the foregoing clauses (w), (x) and (y), the Common Shares that other
shareholders desire to sell that can be sold without exceeding the Maximum
Threshold to the extent that the Trust, in its sole discretion, wishes to permit
such sales pursuant to this clause (z).

A request for an underwritten offering may be withdrawn prior to the
consummation thereof, and, in such event, such withdrawal shall not be treated
as a request for an underwritten offering which shall have been effected
pursuant to the immediately preceding paragraph. In no event will a Demand
Registration count as a Demand Registration unless at least fifty percent
(50%) of all Registrable Shares requested to be registered in such Demand
Registration by the Holders initiating such Demand Registration are, in fact,
registered in such registration.

2.5 Inclusion in Resale Registration Statement. The Trust shall give written
notice to all Holders at least 10 Business Days prior to the anticipated filing
date of the Resale Registration Statement, which notice shall include a
questionnaire seeking information from the Holders deemed necessary or advisable
by the Trust or its counsel in order to file the Resale Registration Statement.
At the time the Resale Registration Statement is declared effective (or becomes
effective, if the Resale Registration Statement is an automatic shelf
registration statement), each Holder that has delivered to the Trust a duly
completed and executed questionnaire on or prior to the date which is ten
Business Days prior to such time of effectiveness shall be named as a selling
shareholder in the Resale Registration Statement and the related Prospectus in
such a manner as to permit such Holder to deliver such Prospectus to purchasers
of Registrable Shares in accordance with applicable law. Subject to the terms
and conditions hereof, after effectiveness of the Resale Registration Statement,
the Trust shall file a supplement to such Prospectus or amendment to the Resale
Registration Statement upon request of any Holder as necessary to name as
selling shareholders therein any Holders that provide to the Trust duly
completed and executed questionnaires and shall use reasonable best efforts to
cause any post-effective amendment to such Resale Shelf Registration Statement
filed for such purpose to be declared effective (if it is not an automatic shelf
registration statement) by the Commission as promptly as reasonably practicable
after the filing thereof.

2.6 Piggy-Back Registration.

2.6.1 Piggy-Back Rights. At any time at least one hundred eighty (180) days
following the closing of the IPO and prior to the time the Trust becomes
eligible to register securities issued by it on Form S-3 as contemplated by
Section 2.2.1 hereof, if the Trust proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities by the
Trust for its own account or for shareholders of the Trust for their account and
the registration form to be used may be used for any registration of Registrable
Shares, then the Trust shall (a) give written notice of such proposed filing and
offering to the Holders of Registrable Shares as soon as practicable but in no
event less than ten (10) Business Days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing underwriter(s), if any, of the offering, and (b) offer to the Holders
of Registrable Shares in such notice the opportunity to register the sale of
such number of Registrable Shares as

 

5



--------------------------------------------------------------------------------

such Holders may request in writing within five Business Days following receipt
of such notice (a “Piggy-Back Registration”). If at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Trust shall determine for any reason not to register or to
delay registration of such securities, the Trust may, at its election, give
written notice of such determination to each Holder of Registrable Shares and,
(x) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Shares in connection with such
registration, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Shares for the same period as
the delay in registering such other securities. The Trust shall cause such
Registrable Shares to be included in such registration and shall use its
reasonable best efforts to cause the managing underwriter(s) of a proposed
underwritten offering to permit the Registrable Shares requested to be included
in a Piggy-Back Registration on the same terms and conditions as any similar
securities of the Trust and to permit the sale or other disposition of such
Registrable Shares in accordance with the intended method(s) of distribution
thereof. All Holders of Registrable Shares proposing to distribute their
securities through a Piggy-Back Registration that involves an
underwriter(s) shall enter into an underwriting agreement in reasonable and
customary form with the underwriter(s) selected for such Piggy-Back
Registration; provided that with respect to such underwriting agreement or any
other documents reasonably required under such agreement, (i) no Holder shall be
required to make any representation or warranty with respect to or on behalf of
the Company or any other stockholder of the Company and (ii) the liability of
any Holder shall be limited as provided in Section 6.2 hereof and (ii) complete
and execute all questionnaires, powers-of-attorney, indemnities, opinions and
other documents reasonably required under the terms of such underwriting
agreement.

2.6.2 Reduction of Offering. If the managing underwriter(s) for a Piggy-Back
Registration that is to be an underwritten offering advises the Trust and the
Holders of Registrable Shares that in their opinion the dollar amount or number
of Common Shares or other securities which the Trust desires to sell, taken
together with Common Shares or other securities, if any, as to which
registration has been demanded pursuant to written contractual arrangements with
third parties, the Registrable Shares as to which registration has been
requested under this Section 3, and the Common Shares or other securities, if
any, as to which registration has been requested pursuant to the written
contractual piggy-back registration rights of other shareholders of the Trust,
exceeds the Maximum Threshold, then the Trust shall include in any such
registration:

(a) If the registration is undertaken for the Trust’s account: (i) first, the
Common Shares or other securities that the Trust desires to sell that can be
sold without exceeding the Maximum Threshold; and (ii) second, to the extent
that the Maximum Threshold has not been reached under the foregoing clause (i),
the Registrable Shares and the Common Shares or other securities proposed to be
sold for the account of other Persons that the Trust is obligated to register
pursuant to written contractual piggy-back registration rights with such Persons
and that can be sold without exceeding the Maximum Threshold (pro rata in
accordance with the number of Registrable Shares and Common Shares or other
securities which such Holders and other Persons have requested be included in
such underwritten

 

6



--------------------------------------------------------------------------------

offering, regardless of the number of Registrable Shares and Common Shares or
other securities held by each such Holder or other Person); and

(b) If the registration is a “demand” registration undertaken at the demand of
one or more Persons other than the Trust and any Holder, (i) first, the Common
Shares or other securities for the account of such demanding Persons that can be
sold without exceeding the Maximum Threshold; (ii) second, to the extent that
the Maximum Threshold has not been reached under the foregoing clause (i), the
Common Shares or other securities that the Trust desires to sell that can be
sold without exceeding the Maximum Threshold; and (iii) third, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses
(i) and (ii), the Registrable Shares and the Common Shares or other securities
proposed to be sold for the account of other Persons that the Trust is obligated
to register pursuant to written contractual piggy-back registration rights with
such Persons and that can be sold without exceeding the Maximum Threshold
(pro rata in accordance with the number of Registrable Shares and Common Shares
or other securities which such Holders and other Persons have requested be
included in such underwritten offering, regardless of the number of Registrable
Shares and Common Shares or other securities held by each such Holder or other
Person).

2.6.3 Withdrawal. Any Holder of Registrable Shares may elect to withdraw such
Holder’s request for inclusion of Registrable Shares in any Piggy-Back
Registration by giving written notice to the Trust of such request to withdraw
prior to the effectiveness of the Registration Statement or filing of a
Prospectus naming such Holder as a selling shareholder, as applicable. The Trust
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of the
Registration Statement without thereby incurring any liability to the Holders of
Registrable Shares.

3. Registration Procedures. In connection with the Trust’s obligations with
respect to any Registration Statement pursuant to this Agreement, the Trust
shall:

(a) prepare and file with the Commission, as specified in this Agreement, a
Registration Statement that complies as to form in all material respects with
the requirements of the Commission;

(b) prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period, cause each such
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 or any similar rule that may be
adopted under the Securities Act;

(c) furnish to each Holder of Registrable Shares, without charge, as many copies
of each Prospectus, and any amendment or supplement thereto and such other
documents as such Holder may reasonably request, in order to facilitate the
public sale or other disposition of the Registrable Shares pursuant to such
Registration Statement; the Trust consents to the use in compliance with
applicable law of any such Prospectus by the Holder of Registrable Shares, if
any, in connection with the offering and sale of the Registrable Shares covered
by any such Prospectus;

 

7



--------------------------------------------------------------------------------

(d) use commercially reasonable efforts to register or qualify, or obtain
exemption for registration or qualification for, all Registrable Shares by the
time such Registration Statement is declared effective by the Commission under
all applicable state securities or “blue sky” laws of such jurisdictions as any
Holder of Registrable Shares covered by a Registration Statement shall
reasonably request in writing, keep each such registration or qualification or
exemption effective during the period such Registration Statement is required to
be kept effective and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Shares owned by such
Holder; provided, however, that the Trust shall not be required to (i) qualify
generally to do business in any jurisdiction or to register as a broker or
dealer in such jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (ii) subject itself to taxation in any such
jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction; provided, further, that if the Trust fails to list the Registrable
Shares on a national stock exchange or qualify for quotation on an automatic
quotation system at or prior to the time such Registration Statement is declared
effective by the Commission because it fails to meet requirements for such
listing or quotation regarding the number of holders of its Common Shares, the
obligation in this Section 3(d) shall not require the Trust to register or
qualify the Registrable Shares in any jurisdiction where the Trust reasonably
concludes, based upon the advice of securities counsel, that such registration
or qualification would require unreasonable effort (including, without
limitation, amendments to the Trust’s articles of amendment and restatement of
declaration of trust or bylaws) or expense;

(e) notify each Holder of Registrable Shares promptly and, if requested by a
Holder, confirm such advice in writing (i) when the Registration Statement has
become effective and when any post-effective amendments and supplements thereto
become effective, (ii) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose, and (iii) of
the happening of any event during the period the Registration Statement is
effective as a result of which such Registration Statement or the related
Prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and (iv) upon the occurrence of any such
event, use commercially reasonable efforts to prepare a supplement or
post-effective amendment to the Registration Statement or the Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable Shares,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(f) use commercially reasonable efforts to avoid the issuance of, or if issued
to obtain the withdrawal of, any enjoining order suspending the use or
effectiveness of such Registration Statement or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Shares for sale in any jurisdiction, at the earliest possible moment;

 

8



--------------------------------------------------------------------------------

(g) use commercially reasonable efforts to list all Registrable Shares on each
securities exchange or quotation system on which the Common Shares are then
listed; and

(h) pay, or cause to be paid, the Registration Expenses.

4. Covenants of Holders.

(a) Each Holder agrees to furnish to the Trust such information regarding such
Holder, the securities of the Trust held by such Holder and the proposed method
of distribution by such Holder of the Registrable Shares owned by such Holder as
the Trust may from time to time reasonably request in writing or as shall be
required to effect the registration of such Holder’s resale of Registrable
Shares. Each Holder further agrees to furnish promptly to the Trust in writing
all information required from time to time to make the information previously
furnished by such Holder not misleading.

(b) Each Holder agrees that, upon receipt of any notice from the Trust of the
happening of any event of the kind described in Section 3(e)(iii) hereof, such
Holder will immediately discontinue disposition of Registrable Shares pursuant
to any Registration Statement until such Holder’s receipt of copies of the
supplemented or amended Prospectus. If so directed by the Trust, each Holder
will deliver to the Trust all copies of the Prospectus covering such Registrable
Shares in the Holder’s possession at the time of receipt of such notice.

5. Black-Out Period.

(a) Following the effectiveness of any Registration Statement, the Trust may
direct the Holders to suspend sales of the Registrable Shares for such times as
the Trust deems necessary or advisable, including for up to 60 days in any
12-month period in the case of pending negotiations relating to, or consummation
of, a transaction or the occurrence of an event (i) that would require
additional disclosure of material information by the Trust in such Registration
Statement, (ii) as to which the Trust has a bona fide business purpose for
preserving confidentiality, or (iii) that renders the Trust unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to cause such Registration Statement to become
effective or to promptly amend or supplement such Registration Statement on a
post-effective basis, as applicable.

(b) In the case of an event that causes the Trust to suspend the effectiveness
of any Registration Statement (a “Suspension Event”), the Trust may give notice
(a “Suspension Notice”) to the Holders to suspend sales of the Registrable
Shares so that the Trust may correct or update such Registration Statement;
provided, however, that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. The Holders shall not effect any
sales of the Registrable Shares pursuant to such Registration Statement at any
time after it has received a Suspension Notice from the Trust and, if so

 

9



--------------------------------------------------------------------------------

directed by the Trust, will deliver to the Trust all copies of the Prospectus
covering the Registrable Shares held by them at the time of receipt of the
Suspension Notice. The Holders may re-commence effecting sales of the
Registrable Shares pursuant to such Registration Statement following further
notice to such effect (an “End of Suspension Notice”) from the Trust, which End
of Suspension Notice shall be given by the Trust promptly following the
conclusion of any Suspension Event.

6. Indemnification and Contribution

(a) Indemnification by the Trust. The Trust agrees to indemnify and hold
harmless (i) each Holder, (ii) each person, if any, who controls (within the
meaning of the Securities Act or the Exchange Act) a Holder (any of the persons
referred to in this clause (ii) being hereinafter referred to as a “Controlling
Person”), and (iii) the respective officers, directors, partners, employees,
representatives and agents of each Holder or any Controlling Person (any person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Party”), as follows:

(i) from and against any and all loss, claim, liability, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) including all documents incorporated therein by reference, or
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein, not misleading or arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii) from and against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, if such settlement is effected with the
written consent of the Trust (which consent shall not be unreasonably withheld);

(iii) from and against any and all expenses whatsoever (including reasonable
fees and disbursements of counsel), as incurred in investigating, preparing or
defending against any litigation, or investigation or proceeding by any
governmental agency or body, commenced or threatened, in each case whether or
not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above; and

(iv) provided that such indemnity pursuant to this Section 6(a) shall not
(A) inure to the benefit of the Holder (or any Controlling Person thereof) to
the extent that any such

 

10



--------------------------------------------------------------------------------

loss, claim, liability, damage or expense arises out of such Holder’s failure to
send or give a copy of the final Prospectus, as the same may be then
supplemented or amended, to the person asserting an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Shares to such person if such statement
or omission was corrected in such final Prospectus and copies of such final
Prospectus were timely delivered to the Holder or (B) apply to the Holder with
respect to any loss, liability, claim, damage or expense to the extent arising
out of any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with information furnished to the Trust
by such Holder expressly for use in any Registration Statement (or any amendment
thereto) or any Prospectus (or any amendment or supplement thereto).

(b) Indemnification by Holders. Each Holder severally agrees to indemnify and
hold harmless the Trust, each of its trustees and officers (including each
officer of the Trust who signed any Registration Statement), each Controlling
Person of the Trust, and any other Holder selling securities under such
Registration Statement or any of such other Holder’s partners, directors,
officers or Controlling Persons, against any and all loss, liability, claim,
damage and expenses described in the indemnity contained in Section 6(a) hereof
(provided, however, that any settlement described in Section 6(a)(ii) hereof is
effected with the written consent of such Holder, which consent shall not be
unreasonably withheld), as incurred, but only with respect to such untrue
statement or omission, or alleged untrue statements or omissions, made in such
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with
information furnished to the Trust by the Holder expressly for use in such
Registration Statement (or any amendment thereto) or such Prospectus (or any
amendment or supplement thereto).

(c) Conduct of Indemnification Proceedings. Each Indemnified Party shall give
reasonably prompt notice to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve it from any
liability that it may have under this indemnity agreement except to the extent
that the indemnifying party is actually prejudiced by such failure to give
notice. If the indemnifying party so elects within a reasonable time after
receipt of such notice, the indemnifying party may assume the defense of such
action or proceeding at such indemnifying party’s own expense with counsel
chosen by the indemnifying party and approved by the Indemnified Party or
parties in such action or proceeding, which approval shall not be unreasonably
withheld; provided, however, that if such Indemnified Party or parties
reasonably determines that a conflict of interest exists where it is advisable
for such Indemnified Party or parties to be represented by separate counsel or
that, upon advice of counsel, there may be legal defenses available to them that
are different from or in addition to those available to the indemnifying party,
then the indemnifying party shall not be entitled to assume such defense and the
Indemnified Party or parties shall be entitled to one separate counsel at the
indemnifying party’s expense. If an indemnifying party is not entitled to assume
the defense of such action or proceeding as a result of the proviso to the
preceding sentence, such indemnifying party’s counsel shall be entitled to
conduct such indemnifying party’s defense, and counsel for the Indemnified

 

11



--------------------------------------------------------------------------------

Party or parties shall be entitled to conduct the defense of such Indemnified
Party or parties, it being understood that both such counsel will cooperate with
each other to conduct the defense of such action or proceeding as efficiently as
possible. If an indemnifying party is not so entitled to assume the defense of
such action or does not assume such defense, after having received the notice
referred to in the first sentence of this paragraph, the indemnifying party or
parties will pay the reasonable fees and expenses of counsel for the Indemnified
Party or Parties. In such event, however, no indemnifying party will be liable
for any settlement effected without the written consent of such indemnifying
party. No indemnifying party shall, without the consent of the Indemnified
Party, consent to entry of any judgment or enter into a settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation. If an indemnifying party is entitled to assume, and
assumes, the defense of such action or proceeding in accordance with this
paragraph, such indemnifying party shall not be liable for any fees and expenses
for counsel for the Indemnified Parties incurred thereafter in connection with
such action or proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in this Section 6 is
for any reason held to be unenforceable, unavailable or insufficient although
applicable in accordance with its terms, the Trust and Holder shall contribute
to the aggregate losses, liabilities, claims, damages and expenses of the nature
contemplated by such indemnity agreement incurred by the Trust and the Holder in
such proportion that the percentage of the Holder’s total contribution under
this Section 8(d) shall correspond to the percentage that the public offering
price of the Holder’s Registrable Shares offered by and sold under such
Registration Statement bears to the public offering price of all securities
offered by and sold under such Registration Statement. Notwithstanding the
foregoing, no person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 6(d), each Controlling Person of a Holder, if any, shall have
the same rights to contribution as such Holder, and each trustee of the Trust,
each officer of the Trust who signed such Registration Statement and each
Controlling Person of the Trust, if any, shall have the same rights to
contribution as the Trust. Each party entitled to contribution agrees that upon
the service of a summons or other initial legal process upon it in any action
instituted against it in respect of which contribution may be sought, it shall
promptly give written notice of such service to the party or parties from whom
contribution may be sought, but the omission so to notify such party or parties
of any such service shall not relieve the party from whom contribution may be
sought from any obligation it may have hereunder or otherwise.

(e) Survival. The obligations of the Trust and the Holders under this Section 6
shall survive the completion of any offering of Registrable Shares pursuant to
any Registration Statement.

7. Market Stand-Off Agreement. Each Holder that is the beneficial owner of 5% or
more of the then outstanding Common Shares hereby agrees that it shall not, to
the extent requested by the Trust or an underwriter of securities of the Trust,
directly or indirectly sell, offer to sell

 

12



--------------------------------------------------------------------------------

(including without limitation any short sale), grant any option or otherwise
transfer or dispose of any Common Shares (other than to donees or partners of
the Holder who agree to be similarly bound) within seven (7) days prior to and
for up to sixty (60) days following the date of an underwriting agreement with
respect to an underwritten public offering of the Trust’s securities (the
“Stand-Off Period”); provided, however, that:

(a) with respect to the Stand-Off Period, such agreement shall not be applicable
to Common Shares to be sold on the Holder’s behalf to the public in an
underwritten offering pursuant to such registration statement;

(b) all executive officers of the Trust then holding Common Shares shall enter
into similar agreements;

(c) the Trust shall use commercially reasonable efforts to obtain similar
agreements from each 5% or greater shareholder of the Trust; and

(d) the Holders shall be allowed any concession or proportionate release allowed
to any (i) officer, (ii) trustee or (iii) other 5% or greater shareholder that
entered into similar agreements.

In order to enforce the foregoing covenant, the Trust shall have the right to
place restrictive legends on the certificates representing the Common Shares
subject to this Section 7 and to impose stop transfer instructions with respect
to the Registrable Shares and such other Common Shares of each Holder (and the
Common Shares or securities of every other person subject to the foregoing
restriction) until the end of such period.

8. Termination of the Trust’s Obligations. The Trust shall have no obligations
pursuant to this Agreement with respect to any Registrable Shares proposed to be
sold by a Holder in a registration pursuant to this Agreement if, in the opinion
of counsel to the Trust, all such Registrable Shares proposed to be sold by a
Holder may be sold in a three-month period without registration under the
Securities Act pursuant to Rule 144.

9. Miscellaneous

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented,
except in a written instrument executed by the Trust and the Holders of a
majority of the then outstanding Registrable Shares. No waiver of rights or
consent to departure from the provisions of this Agreement shall be effective
unless set forth in a written instrument signed by the party to be charged
therewith; provided, however, that a waiver of rights or consent to departure
from the terms hereof on behalf of the Holders shall be effective if signed by
the Holders of a majority of the then outstanding Registrable Shares.

(b) Notices. All notices and other communications provided for herein shall be
made in writing by hand-delivery, next-day air courier, certified first-class
mail, return receipt requested, telex or telecopy;

 

13



--------------------------------------------------------------------------------

(i) if to the Trust, to Chesapeake Lodging Trust, 710 Route 46, Suite 206,
Fairfield, NJ 07004, Attention: CFO, Facsimile (201) 599-0527, or such other
address as the Trust may provide the Holders in writing; and

(ii) if to any other person who is then the Holder of any Registrable Shares, to
the address of such Holder as it appears on Schedule A hereto, or such other
address as such Holder may provide the Trust in writing.

Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given (v) when delivered by hand, if personally
delivered, (w) one Business Day after being timely delivered to a next-day air
courier, (x) five Business Days after being deposited in the mail, postage
prepaid, if mailed, (y) when answered back, if telexed, or (z) when receipt is
acknowledged by the recipient’s telecopier machine or otherwise, if telecopied.

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Trust may assign its rights or
obligations hereunder to any successor to the Trust’s business or with the prior
written consent of Holders of a majority of the then outstanding Registrable
Shares. Notwithstanding the foregoing, no assignee of the Trust shall have any
of the rights granted under this Agreement until such assignee shall acknowledge
its rights and obligations hereunder by a signed written agreement pursuant to
which such assignee accepts such rights and obligations.

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Agreement.

(e) Governing Law; Waiver of Jury Trial. This Agreement shall for all purposes
be deemed to be made under and shall be construed in accordance with the
internal laws of the State of New York. The parties hereby agree that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York or the United States District Court for the Southern District of New York,
and irrevocably submit to such jurisdiction, which jurisdiction shall be
exclusive. The parties hereby waive any objection to such exclusive jurisdiction
and agree not to plead or claim that such courts represent an inconvenient
forum. EACH PARTY HERETO HEREBY WAIVES, RELEASES AND RELINQUISHES AND ALL RIGHTS
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTIONS ARISING DIRECTLY OR
INDIRECTLY AS A RESULT OR IN CONSEQUENCE OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATIONS, ANY CLAIM OR ACTION TO REMEDY ANY BREACH OR ALLEGED BREACH HEREOF,
TO ENFORCE ANY TERM HEREOF, OR IN CONNECTION WITH ANY RIGHT, BENEFIT OR
OBLIGATION ACCORDED OR IMPOSED BY THIS AGREEMENT.

 

14



--------------------------------------------------------------------------------

(f) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the terms of this Agreement. All
references made in this Agreement to “Section” refer to such Section of this
Agreement, unless expressly stated otherwise.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

CHESAPEAKE LODGING TRUST By:  

/s/ James L. Francis

Name:   James L. Francis Title:   President and Chief Executive Officer BAMCO,
INC. By:  

/s/ Patrick M. Patalino

Name:   Patrick M. Patalino Title:   General Counsel

[Signature Page to Registration Rights Agreement]